Citation Nr: 9922650	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.  He served on active duty for training from 
February 18, 1995 to March 4, 1995. 

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for a heart disorder.


FINDINGS OF FACT

The claims file does not contain competent evidence showing 
that the veteran's heart disorder has a nexus or relationship 
to his active duty or active duty for training, that is was 
aggravated by his active duty or active duty for training, or 
that it was aggravated by VA treatment.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a heart disorder as a result 
of his service.  In particular, the veteran asserts that his 
active duty for training (ACDUTRA) aggravated his preexisting 
heart disorder.  In the alternative, he argues that his heart 
disorder was aggravated by the VA's treatment of his 
hypertension, such that he is entitled to compensation for 
aggravation of a heart disorder due to VA medical treatment 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  
Specifically, he asserts that side effects from his VA-
prescribed hydrochlorothiazide may have aggravated his heart 
disorder, to include aggravation from an adverse reaction of 
hydrochlorothiazide to sunlight.  In June 1995, the RO denied 
the veteran's claim.  In June 1997, the Board remanded the 
claim for additional development.  In March 1999, the RO 
affirmed its denial.

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306(a).  Also, when any veteran suffers an 
injury or aggravation of an injury as a result of VA 
hospitalization, or medical or surgical treatment, and such 
injury or aggravation results in additional disability to the 
veteran compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996). 

The initial question in this case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, a 
veteran must demonstrate a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The evidence includes the veteran's separation examination 
report from his period of active duty, dated in September 
1967, which shows that his heart was clinically evaluated as 
normal.  In the accompanying Report of Medical History, he 
denied high blood pressure.  The remainder of the service 
medical records for the veteran's period of active duty are 
silent as to complaints, treatment or a diagnosis involving a 
heart disorder or hypertension.  

A VA hospital record, dated in September 1985, shows that the 
veteran was admitted for treatment of what was diagnosed as 
"chest pain not attributed to coronary artery disease.  A 
strong family history of heart disease and a 25 pack-year 
history of smoking were noted.  He was told to quit smoking, 
lose weight and exercise.

A "quad-40" examination report, dated in January 1991, 
completed in association with the veteran's service in the 
reserves, shows that the veteran's heart was clinically 
evaluated as normal.  In the accompanying report of medical 
history, the veteran denied having high blood pressure, but 
reported that he was taking hydrochlorothiazide (HCTZ).  

Service medical records show that in late February 1995, 
while on ACDUTRA, the veteran was treated for chest pain and 
dizziness.  He was hospitalized for evaluation, and was noted 
to have been taking HCTZ for the last 27 years, with his 
current daily dosage at 50 milligrams.  He was also taking 
medication for hyperlipidemia.  He was noted to have a strong 
family history of heart disease, to be a chronic smoker, and 
to have a possible septal scar in his electrocardiogram 
(EKG).  The examiner indicated that the veteran was at high 
risk and should not have been deployed.

Records from the Saint Joseph Health Center, dated in March 
1995, show that the veteran was admitted with complaints of 
having had substernal and left-sided chest pain for "many 
months."  He was noted to have a history of hypertension, 
and to be taking HCTZ.  The diagnosis upon admittance was 
unstable angina.  He underwent a coronary artery bypass graft 
times four.  The discharge diagnoses included coronary artery 
disease.

Records from William S. Ritter, M.D., L.G. Ashley, Jr., M.D., 
dated in 1995, as well as VA outpatient treatment reports, 
dated between 1996 and 1998, are remarkable for ongoing 
treatment of hyperlipidemia, hypertension, coronary artery 
disease and status post coronary artery bypass graft.

An opinion from a VA cardiologist, dated in April 1999, shows 
that the cardiologist reviewed the veteran's records and 
concluded that it was more likely than not that the veteran 
had a preexisting cardiovascular disease prior to his ACDUTRA 
beginning February 18, 1995.  The cardiologist further 
concluded that the veteran's preexisting cardiovascular 
disease did not undergo an increase in severity during his 
ACDUTRA beyond the natural progress of the disease, and that 
the veteran's HCTZ therapy did not play any role in the 
development or worsening of his cardiovascular disease.

After reviewing the evidence, the Board finds that the 
veteran's claim is not well grounded.  The claims file does 
not contain competent evidence showing that there is a nexus 
or link between the veteran's heart disorder and his service, 
to include an opinion that a preexisting heart disorder was 
aggravated by his service or ACDUTRA, or that VA treatment 
caused a heart disorder or aggravated a preexisting heart 
disorder.  (With regard to a claim under 38 U.S.C.A. § 1151, 
the Board acknowledges that although Congress has amended 
section 1151 to reincorporate a fault requirement, Congress 
specifically provided that the amendments to 38 U.S.C.A. 
§ 1151 would be applicable to all claims filed on or after 
October 7, 1997.  See Pub. L. No. 104-21,     § 422(a), 110 
Stat. 2926 (1996).  As the veteran filed his claim prior to 
that date, this version of the amended regulation does not 
apply, and Board has considered the veteran's claim without 
regard to fault of VA).   In addition, there is no evidence 
of cardiovascular-renal disease within a year of separation 
from active duty service upon which to afford service 
connection under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, his claim is not well grounded 
and must be denied.

The only other evidence that there is a link between a heart 
disorder and the veteran's service, to include on the basis 
of aggravation, or on the basis that a heart disorder was 
caused or aggravated by VA treatment, are his statements.  
However, what is lacking to well-ground the present claim is 
competent evidence of a link between a heart disorder and his 
service, or VA treatment.  The veteran, as a lay person 
untrained in the fields of medicine, is not competent to 
offer an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In sum, the Board must 
conclude that the veteran's claim is not well-grounded.  38 
U.S.C.A. § 5107(a).  

The Board has also considered the medical articles submitted 
in support of the veteran's arguments, which include the 
assertion that VA prescribed hydrochlorothiazide aggravated a 
preexisting heart disorder, possibly as the result of a 
reaction to sunlight.  However, the Board finds that this 
material is general in nature, and that it does not 
reasonably approximate the clinical findings in the veteran's 
case.  In this regard, the Board points out that the veteran 
has a complex history of risk factors that include 
hypertension, hypercholesterolemia, a kidney disorder, a 25 
pack-year smoking habit (as of 1995), and a strong family 
history of heart disease.  Therefore the articles do not 
provide medical evidence demonstrating a link between the 
veteran's heart disorder and his service (to include 
ACDUTRA), or VA treatment.  Accordingly, these articles do 
not serve to render the claim well grounded.  See Sacks v. 
West, 11 Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of 
a specific case, there is at least a plausible causality 
based upon objective facts rather than on unsubstantiated 
medical opinion).  Accordingly, the appellant's claim for 
service connection for a heart disorder must be denied as not 
well-grounded.

In reaching its decision, the Board has considered the 
representative's argument that the VA cardiologist's April 
1999 opinions are inadequate because he failed to support his 
opinions with a rationale, as requested in the Board's 
remand.  However, the representative did not take issue with 
the cardiologist's conclusions, and the Board notes that in 
this case there is no competent medical evidence in the 
claims file which links the veteran's heart disorder to his 
service, to include aggravation during his ACDUTRA in 1995, 
or which links a heart disorder to VA treatment, to include 
on the basis of aggravation.  The Board has determined that 
the claim is not well grounded.  It is well established that 
the submission of a well-grounded claim is "a prerequisite to 
the triggering of the duty-to-assist obligation under [38 
U.S.C. § 5107(a)]."  Godwin v. Derwinski, 1 Vet. App. 419, 
425 (1991); see also Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Shogren v. Brown, 7 Vet. App. 14, 16 (1994); Epps v. Gober, 
126 F.3d 1464 (1997).  Accordingly, in light of the veteran's 
failure to submit a well-grounded claim, VA had no duty to 
obtain the cardiologist's opinions in the first place, and 
the Board finds that a remand in order to obtain the 
cardiologist's underlying rationales for his conclusions is 
not required.

The Board has also considered the representative's request 
that the veteran be reexamined by an independent medical 
examiner (IME). According to VA regulation, an opinion of an 
IME need only be obtained in cases where the medical issue 
under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an IME.  
38 C.F.R. § 3.328 (1998).  In this case, there is no 
competent medical evidence in the claims file linking the 
veteran's heart disorder to his service, or to VA treatment, 
and there is no conflict in the medical evidence of record.  
His claim has been denied as not well grounded, and, as 
previously stated, a well-grounded claim is a prerequisite to 
the triggering of the duty-to-assist obligation under 38 
U.S.C.A. § 5107(a).  In light of the veteran's failure to 
submit a well-grounded claim, the Board finds that a remand 
for submission of the claim to an IME for an expert medical 
opinion is not warranted.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

